Exhibit 10.1.u

Compensation Arrangements with Directors and Certain Executive Officers

Following is a description of certain compensatory arrangements with directors
and certain executive officers that are not set forth in formal documents, as
well as certain other arrangements that are the subject of formal documents. Not
all compensatory arrangements set forth in formal documents filed as exhibits to
periodic reports are described in this document.

Directors

Compensation is paid to non-employee members of the Board. An annual retainer of
$60,000 will be paid in 2006 ($35,000 of which will be used to acquire shares of
common stock through the Dividend Reinvestment and Direct Stock Purchase Plan on
behalf of each non-employee member of the Board). An additional retainer of
$10,000 will be paid annually to the lead director. Also, a retainer of $6,000,
$5,000 and $5,000 will be paid to the non-employee director serving as chair of
the Audit Committee, the Compensation and Development Committee and the
Governance Committee, respectively. Attendance fees of $1,000 for each Board
meeting and $1,000 for each committee and other meeting attended will also be
paid in 2006. Directors may defer the receipt of all or part of the cash
retainers and meeting fees.

Great Plains Energy offers life and medical insurance coverage for each
non-employee member of the Board. The total premiums paid by Great Plains Energy
for this coverage for all non-employee directors in 2005 was $32,789. Great
Plains Energy will pay or reimburse directors for travel, lodging and related
expenses they incur in attending Board and committee meetings, and which could
include, in limited situations, the expenses of spouses accompanying the
directors. Great Plains Energy also will match up to $2,000 per year of
charitable donations made by a director to 501(c)(3) organizations that meet the
Company's strategic giving priorities and are located in Kansas City Power &
Light Company's (KCP&L's) service territory.

Executive Officers

None of the executive officers of Great Plains Energy or KCPL&L have written
Employment Agreements with the exception of Mr. Malik, Executive Vice President
and President and Chief Executive Officer of Strategic Energy, L.L.C.

Pursuant to the recommendations of the Compensation and Development Committee
(Committee) of Great Plains Energy, the independent directors of Great Plains
Energy approved base annual salaries for 2006 for officers, including the
following: Mr. Chesser (Chairman of the Board of Great Plains Energy and KCP&L,
and Chief Executive Officer of Great Plains Energy), $650,000; Mr. Downey
(President and Chief Operating Officer of Great Plains Energy and Chief
Executive Officer of KCP&L), $450,000; Mr. Bassham (Executive Vice President -
Finance and Strategic Development and Chief Financial Officer of Great Plains
Energy and Chief Financial Officer of KCP&L), $300,000; and Mr. Malik (Executive
Vice President of Great Plains Energy and President and Chief



--------------------------------------------------------------------------------



Executive Officer of Strategic Energy, L.L.C.), $420,000. Also pursuant to the
recommendations of the Committee, the independent directors of KCP&L approved
base annual salaries for 2006 for officers, including the following: Mr. Easley
(Senior Vice President - Supply), $270,000; Mr. Marshall (Senior Vice President
- Delivery), $325,000; and Mr. Herdegen (Vice President - Customer Operations),
$195,000.

The independent directors approved awards under the Great Plains Energy, KCP&L
and Strategic Energy annual incentive plans, which were provided as Exhibits
10.1.c and 10.1.e to the combined Report on Form 10-Q for the quarter ended
March 31, 2005. In approving these awards, discretion was used to exclude from
Great Plains Energy reported earnings and Strategic Energy pre-tax income goals
and results the applicable effects of mark-to-market gains and losses on energy
contracts, a seams elimination charge adjustment, certain compensation expenses
and discontinued operations.

Under the applicable Great Plains Energy, KCP&L and Strategic Energy annual
incentive plans, officers will be eligible to receive up to 200% of a target
bonus set as a percentage of their respective base salaries, including the
following: Mr. Chesser, 100%; Mr. Downey, 70%; Mr. Bassham, 50%; Mr. Malik, 60%;
Mr. Easley, 50%; Mr. Marshall, 50%; and Mr. Herdegen, 40%. The bonus payout is
based on the following weightings: 50% financial objective (core earnings for
the applicable company); 30% business objectives; and 20% individual performance
objectives. The Great Plains Energy and KCP&L business objectives include
employee engagement, production availability, customer satisfaction and
comprehensive energy plan milestones. Great Plains Energy business objectives
also include financial ratios and Strategic Energy profitability. KCP&L's
business objectives also include reliability and safety measures. Strategic
Energy's business objectives are profitability, megawatthours under management
and customer satisfaction. No bonus will be paid under a company's plan if the
applicable financial performance threshold is not met, and no bonus will be paid
respecting other objectives if the applicable thresholds are not met. Mr.
Downey's bonus is weighted equally between the Great Plains Energy and KCP&L
plans, and Mr. Malik's bonus is weighted 30% and 70% between the Great Plains
Energy and Strategic Energy plans. The Great Plains Energy, KCP&L and Strategic
Energy annual incentive plans are provided as Exhibits 10.1.l and 10.1.m to the
Annual Report on Form 10-K for the year ended December 31, 2005.

The independent directors approved on February 7, 2006, awards of time-based
restricted stock and performance shares to Great Plains Energy and KCP&L
officers under the Great Plains Energy Long-Term Incentive Plan (Exhibit 10.1.a
to Form 10-K for the year ended December 31, 2002). Awards are set as a
percentage of the participants' base salary at a target level of performance;
25% of the award is in the form of restricted stock vesting, subject to the
terms of the Plan, on December 31, 2008, and 75% of the award is in the form of
performance shares. The performance share measurement is total return to Great
Plains Energy shareholders, compared to an industry peer group of the Edison
Electric Institute index of electric companies over a three year period ending
December 31, 2008. Payment of performance shares will range from 0% to 200% of
the target amount of performance shares, depending on the



--------------------------------------------------------------------------------



relative ranking of total shareholder return. The awards (reflecting the amount
of performance shares at target) were set as a percentage of 2006 base salaries,
including the following: Mr. Chesser, 150%; Mr. Downey, 115%; Mr. Bassham, 85%;
Mr. Easley, 85%; Mr. Marshall, 85%; and Mr. Herdegen, 60%. The form of the
performance share awards is provided as Exhibit 10.1.h, and the form of the
restricted stock awards are provided as Exhibit 10.1.e, to the Annual Report on
Form 10-K for the year ended December 31, 2005.

The independent directors also approved objectives, performance levels and
target payout percentages for the period ending December 31, 2008, under the
Strategic Energy Executive Long-Term Incentive Plan (Exhibit 10.1.j. to Form
10-K for the year ended December 31, 2005). Awards are set as a percentage of
the participant's base salary at a target level of performance; 25% of the award
is in the form of restricted stock issued under the Great Plains Energy
Long-Term Incentive Plan vesting, subject to the terms of that Plan, on
December 31, 2008, and the remainder of the award will be in cash. The cash
award is based on the following equally weighted components: cumulative pre-tax
net income; return on average book equity; cumulative sales, general and
administrative expenses (excluding net interest expense) per MWh; and MWhs under
management by December 31, 2008. Cash payouts will range from 0% to 300% of the
target amount, depending on performance against targets. The award (reflecting
the amount at target) to Mr. Malik is 150% of 2006 base salary, including a
grant of restricted stock equal to 37.5% of his 2006 base salary. The form of
the restricted stock award is provided as Exhibit 10.1.e to the Annual Report on
Form 10-K for the year ended December 31, 2005.

The Company also pays or reimburses the executive officers named above for
certain other items, which could include relocation costs, transportation
allowances, dues for one club, financial counseling services and in limited
situations the expenses of spouses accompanying the executive officers.



Pursuant to their employment arrangements, Messrs. Chesser and Marshall will be
credited with two years of service for every one year of service earned under
the Great Plains Energy Pension Plan. The additional year of service will be
paid as a supplemental retirement benefit.